Citation Nr: 1429967	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  1125437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active duty from September 1977 to August 4, 1982.  Although he also served from August 5, 1982 to April 30, 1985, that service has been found to be dishonorable for VA purposes.

These matters are on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in June 2012.  A transcript is of record.

The Board notes that the Veteran originally filed his claim for PTSD.  Although not expressly claimed by the Veteran, the Board is expanding his original claim for service connection to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issue has been recharacterized above.


FINDINGS OF FACT

1.  In an unappealed decision dated in May 2009, service connection for PTSD was denied on the basis that the available evidence was insufficient to confirm a link between the Veteran's current symptoms and an in-service stressor.

2.  Evidence received since the May 2009 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for PTSD.

3.  A chronic psychiatric disorder was not shown in service or for several years thereafter; and the preponderance of the evidence fails to establish that Veteran's current psychiatric disorders are etiologically related to his active service.

4.  Although the Veteran has a current diagnosis of PTSD, which at least one VA medical provider has related to claimed in-service stressors, the evidentiary record does not establish that he was engaged in combat with the enemy and his claimed in-service stressful experiences have not been corroborated by service records, or by other credible supporting evidence; and, the Veteran has not provided sufficient information for VA to attempt to corroborate any such in-service stressor events independently.


CONCLUSIONS OF LAW

1.  The May 2009 denial of service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  An acquired psychiatric disorder, to include PTSD, was not incurred or aggravated during active military service, nor may a psychosis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).
Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in cases, as here, involving petitions to reopen previously denied unappealed claims, VA must both notify a claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection.  To satisfy this requirement, VA adjudicators are required to look at the bases for the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Regarding the Veteran's claim to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

As to the underlying issue of service connection, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  The Veteran was notified via letter dated in July 2010 of the criteria for establishing entitlement to service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Moreover, the RO explained how VA determines the disability rating and effective date of a disability once service connection has been established, which satisfied Dingess notice requirements.  No further development is required regarding the duty to notify.

Regarding VA's statutory duty to assist in claims development, the record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims files consists of service, VA, and private treatment records.  VA attempted to verify the Veteran's alleged in-service non-combat stressors. These efforts were unsuccessful and, in a September 2010 memorandum, the RO made a formal finding that despite exhaustive attempts to develop the evidence, there was insufficient information to verify the Veteran's alleged PTSD stressors. 

A review of the record suggests that there may be outstanding private medical records from Trinity Hospital.  However, the Board finds that a remand to request these records, if such exist, before adjudicating the Veteran's claim on its merits is not required.  Any records from Trinity Hospital would only document the Veteran's current psychiatric treatment.  The records would in no way be relevant to the core question of whether there is evidence of an in-service stressor event including the tank accident.  There would be no benefit in delaying the resolution of the Veteran's appeal in order to obtain additional records showing post-service psychiatric disability.  The Veteran does not argue the contrary.  Under these circumstances, it appears that further development would serve no useful purpose and would instead result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board also notes that the Veteran appears to be receipt of Social Security Administration (SSA) benefits.  See, e.g., July 2010 statement.  Neither a copy of the administrative decision from the SSA awarding the disability benefits nor the medical records reviewed by SSA as part of its decision have been requested by the RO or provided by the Veteran.  However, there is no indication in the record that the SSA records are relevant or would aid in substantiating his claim of service connection for an acquired psychiatric disorder or provide documentation of the tank accident upon which the Veteran's PTSD is primarily based.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (there is no duty to obtain Social Security Administration records when there is no evidence that they are relevant).

The Veteran has not been afforded a VA examination in order to address the nature and etiology of his acquired psychiatric disorder.  In this regard, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  


Here, there is evidence of the post-service diagnosis of, and treatment for, several psychiatric disorders, including PTSD, but there is no competent evidence of these disorders in service or for many years thereafter, evidence of an event or injury resulting in these current disorders, or indication that this disorders may be associated with the Veteran's active service.  As he has not presented a prima facie case for service connection for an acquired psychiatric disorder, a Remand for an examination and opinion is not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in June 2012 in which presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the veterans law judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issue on appeal.  The undersigned Veteran's Law Judge elicited testimony regarding the history and etiology of his PTSD, to include whether he had any evidence that such symptoms could be related to his active service.  Neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  New and Material Evidence Claim

In May 2009, the RO denied service connection for PTSD on the basis that the available evidence was insufficient to confirm a link between the Veteran's current symptoms and an in-service stressor.  The RO concluded, in part, that the Veteran had failed to produce any evidence of a verifiable in-service stressor.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

Since the May 2009 rating decision, newly-received evidence includes a July 2010 statement from the Veteran that the tank incident, during which he alleges that he ran over a German civilian, took place in October or November 1979 rather than in 1978 as previously reported.  This statement is new and material in that it raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).   The change in date/year would trigger the duty to search that date range.  This claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Further, as the RO has considered this matter on the merits, the Board may proceed to the merits without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); the record reflects a diagnosis of psychotic disorder, not otherwise specified which is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013); Cohen v. Brown, 10 Vet. App. 128 (1997).  Diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2013).

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) ; see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV).  38 C.F.R. § 3.304(f).  The Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV.  Cohen, supra.  According to the current criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, and the occurrence of a claimed stressor is an adjudicatory determination. Id. 

Furthermore, the pertinent regulation provides that, if the evidence establishes that the veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

However, in order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

With regard to stressor verification, the VA regulation at 38 C.F.R. § 3.304(f) was amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3) (2013), as added in 75 Fed. Reg. 39,843 -852 (July 13, 2010). 

The Board notes the issuance of the amended 38 C.F.R. § 3.304(f)(3) relaxes the evidentiary standard for establishing in-service stressors in claims for PTSD.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity" and provided that the claimed stressor(s) is(are) consistent with the places, types, and circumstances of the Veteran's service.  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010. 

The Board is not required to accept the veteran's uncorroborated account of his active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear that the Board is not required to accept the Veteran's statements regarding his alleged stressors, if the Board does not find the statements regarding his stressors to be credible.

There is evidence of a current psychiatric disability in this case.  Post-service VA and private treatment records include diagnoses of PTSD; bipolar disorder, NOS (not otherwise specified); and depressive disorder, NOS.  See, February 2011 VA psychology note.  Thus, as the evidentiary record clearly shows a current psychiatric disability, the Board will now consider in-service incurrence.
The Veteran's service treatment records are absent any complaints, treatment, or diagnosis if a psychiatric disorder.  The August 1977 enlistment and December 1983 separation examinations reflect normal clinical psychiatric evaluations.

In this regard, the Veteran contends that he has PTSD related to several in-service incidents during training maneuvers that involved the death of other soldiers, including a member of his unit that was killed during a tank accident, and an incident in Germany during which the tank that he was driving ran over a young woman in 1979 or 1980.  See, e.g., January 2009 and July 2010 statements and Tr. at p. 5.  At the hearing, the Veteran denied undergoing in psychiatric treatment during his service, but, through his representative, contended that his in-service disciplinary problems during his second period of service represented the initial manifestations of his current psychiatric disorder(s).  However, he ultimately argues that his psychiatric problems, to include PTSD, is related to his in-service experience.

On PTSD evaluation in February 2011, the Veteran provided a history of in-service events, including killing a young female in a tank accident when he drove a tank over her vehicle and crushed her.  The psychologist stated that he endorsed a history of childhood physical and sexual abuse, as well as witnessing several deaths during service including the death of civilian female in Germany and fellow soldiers during training maneuvers.  The psychologist concluded that the Veteran's symptoms were consistent with a diagnosis of PTSD according to DSM-IV and also diagnosed bipolar disorder, NOS, with psychotic features.

The Veteran received an honorable discharge for his first period of active duty service from September 1977 to August 4, 1982.  A May 2001 administrative decision determined that the Veteran's second period of service from August 5, 1982 to April 30, 1985, resulted in a dishonorable discharge.  38 C.F.R. § 3.12 (2013).  While the Veteran contends that events that occurred during his first period of service resulted in a psychiatric disorder which manifested during his second period of service, he is only entitled to VA compensation benefits for any condition from his first period of service.

There is no evidence that the Veteran engaged in combat.  He also does not contend that he has PTSD related to any fear of hostile military or terrorist activity during service, his in-service stressors upon which his PTSD is based must be supported by credible evidence showing that the claimed in-service stressor occurred.  There is no credible evidence of record which corroborates that Veteran's accounts of the claimed in-service stressors.

Service personnel records (SPRs) indicate a military occupational specialty (MOS) of driver while stationed in Germany from January 1978 to February 1981.  The Veteran states that German police completed a police report, but there is no such report of record.  There is absolutely nothing in the record to corroborate the Veteran's account and there is no reference to any of the reported stressors, including the tank accident that resulted in a German civilian death.  His SPRs are complete and include discussion of the disciplinary actions that occurred during his active service.  It seems exceedingly unlikely there would be no reference to his being involved in an accident involving a tank that he was driving that resulted in the death of a civilian.  Even if there was accident, there would be some record the investigation.  The Army Safety Program (AR 385-10) details that all Army accidents will be investigated, reported (to include immediate notification as specified in this regulation), and analyzed.  This includes an injury to non-Army personnel caused by Army operations.  The fact that there is no record of the alleged accident casts serious question on the credibility of the history provided by the Veteran.

As to the other stressors claimed by the Veteran, he has not provided the necessary details to allow for verification.  The Veteran was specifically advised by the RO in July 2011 they had no received the minimum level of detail.  The supplemental statement of the case (SSOC) sent to him September 2011 further explained that a search required either a 30-day date window or the names of specific individuals involved.  He has yet to provide such evidence.

Further, to the extent that the Veteran argued that his in-service disciplinary problems during his second period of service from August 5, 1982 to April 30, 1985, represented the initial manifestations of his current psychiatric disability, the evidence shows that he was discharged due to AWOLs and drug use.  There is no evidence that shows that his disciplinary problems were the manifestation of any psychiatric problems in response to any in-service incident, to include the tank accident.

The Board acknowledges that the February 2011 VA clinical evaluation is evidence in support of the claim in that it suggests that the Veteran's psychiatric disability, either PTSD or otherwise, is related to service based on the Veteran's account of in-service stressors.  However, this opinion lacks probative value because they are based on an inaccurate factual premise, i.e., the tank accident and deaths of fellow service members described by the Veteran.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  The Board does not find the Veteran to be a credible historian with respect to the claimed in-service stressors.  The opinion would therefore be predicated on an incredible history and assigned no probative value.  Coburn v. Nicholson, 19 Vet. App. 427 (2006) (held that reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran). Consequently, the medical opinion in support of the Veteran's service connection claim, which was based solely upon the Veteran's report of an in-service stressor, is of no probative value.

The Board finds that the claim must be denied.  As the medical evidence of record which diagnosis PTSD, is based on unverified stressors, service connection for PTSD is not warranted.  With regard to the remaining variously diagnosed psychiatric disorders of record, the Veteran was not shown to have any psychiatric disorder during service or any psychoses within one year of his discharge from service.  Rather, the earliest post-service medical evidence of any relevant findings is dated in July 2003.  This is almost 21 years after separation from active duty service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  Moreover, there is no competent medical opinion of record which relates any of the Veteran's psychiatric disorders to his service.

Full consideration has been given to the Veteran's contention that his in-service disciplinary problems during his second period of service represented the initial manifestations of his current psychiatric disorder(s), mainly PTSD.  However, the Veteran has provided no objective evidence that supports his claim that the stressors actually occurred.  38 C.F.R. § 3.304(f).  The Board's attention is also drawn to the Veteran's own testimony that he did not seek psychiatric treatment during his service related to the alleged in-service stressors.  Such weighs against the claim.  Had he been experiencing psychiatric symptomatology during his service, it would have seemed logical that he would have sought treatment, or mentioned it to the discharge examination physician in December 1983.  Reporting psychiatric symptomatology at that time would have would have been in his best interest if such had really occurred.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). See also, AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  In light thereof, the Board also determines that any statements asserting that he experienced psychiatric symptomatology during and since active service, while competent, are nonetheless not credible.

Service connection for PTSD and a psychiatric disorder based on the theories of direct onset (38 C.F.R. § 3.303(a), 3.304(f)), and a psychoses based on a presumption of service connection (38 C.F.R. § 3.307, 3.309) and continuity of symptomatology (38 C.F.R. § 3.303(b)) is not established.

Although lay persons are competent to provide opinions on some medical issues, as to the specific issues in this case, an opinion as to the etiology and onset of an acquired psychiatric disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Psychiatric disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that mental status examinations and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as depression and impaired memory, there is no indication that the Veteran is competent to etiologically link any such symptoms to his active service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating psychiatric disorders, including PTSD.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD.  In reaching these conclusions, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


